309 F.2d 959
INDEMNITY INSURANCE COMPANY OF NORTH AMERICA, Appellant,v.T. O. BANCROFT et ux., Appellees.
No. 19751.
United States Court of Appeals Fifth Circuit.
Dec. 5, 1962, Rehearing Denied Jan. 15, 1963.

Robert Lee Curry, III, Monroe, La., for appellant.
Burt W. Sperry, Monroe, La., Benjamin C. King, Clarence L. Yancey, Shreveport, La., for appellees.
Before HUTCHESON, CAMERON and JONES, Circuit Judges.
HUTCHESON, Circuit Judge.


1
This is a close and difficult case.  It presents the question of liability under an insurance policy insuring the liability of tax accountants.  The district judge in his opinion1 dealt fully and carefully with all the questions presented on this appeal and we think decided them correctly.  It will be sufficient, therefore, for us, approving and adopting his opinion in substance, to order the judgment appealed from affirmed.


2
Affirmed.



1
 Bancroft v. Indemnity Insurance Company of North America, D.C., 203 F.Supp. 49